DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14 “channels provided through a collar which extends between the magnetic annuli” should be changed to -- channels provided through [[a]] the annular collar which extends between the magnetic annuli – for clarity since the specification discloses the annular collar 13, 14 have the groove 39 to enable lubricant (figs 1 & 5b, pg 13, 2nd paragraph) and “annular collar” is recited in claim 1.  Examiner will interpret the claim as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 14 “channels provided through a collar which extends between the magnetic annuli to enable lubricant to be provided to the one or more stiffening members” is new matter. The specification discloses the groove 39 can be employed with other embodiments, but discloses the lubricant is for bearings (pg 12, last paragraph to pg 13, 1st paragraph). The specification does not disclose the stiffening members 25, 26 require lubricant (pg 10, last paragraph to pg 11, 1st paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 17-21, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (US20110309726, “Carpenter”).
Re claim 1, Carpenter discloses an axial flux rotary generator comprising: 
two magnetic annuli (figs 7-9, para [0093], includes 174a-b & 124a-b); 
an annular collar (fig 8, para [0093], includes 172a-b & 166a-b) which extends between and separates the magnetic annuli (fig 8) and maintains a spacing between them (fig 8);
a coil annulus (figs 7-9, para [0086]-[0087], includes 122, 116, 142a-b & 146) mechanically braced at an outside periphery (figs 7-8, para [0086], at 102a); 
the magnetic annuli and coil annulus having a common axis 120 (fig 8); 
the two magnetic annuli defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli (figs 7-9, para [0093], magnetic fields of magnets 124a-b) and the coil annulus having a sequence of coils 122 (figs 7-10, para [0086]) around the common axis in the gap (figs 7-10) such that lines of magnetic flux from the magnetic fields cut the turns of the coils 122 and thus induce electric current in the coils 122 as the magnetic annuli are caused to rotate relative to the coil annulus (para [0085], discloses figs 7-10 employed for motor or generator); and 
one or more stiffening members 164a-b (figs 7-9, para [0093], stiffens by connecting coil annulus to collar) provided at the central aperture of the coil annulus (figs 7-9) to resist axial flexure of the coil annulus (figs 7-9, para [0094]); 


    PNG
    media_image1.png
    506
    494
    media_image1.png
    Greyscale

Re claim 17, Carpenter discloses an axial flux rotary generator comprising: 
two magnetic annuli (figs 7-9, para [0093], includes 174a-b & 124a-b); 
an annular collar (fig 8, para [0093], includes 172a-b & 166a-b) which extends between and separates the magnetic annuli (fig 8) and maintains a spacing between them (fig 8);
a coil annulus (figs 7-9, para [0086]-[0087], includes 122, 116, 142a-b & 146) mechanically braced at an outside periphery (figs 7-8, para [0086], at 102a); 
the magnetic annuli and coil annulus having a common axis 120 (fig 8); 
the two magnetic annuli defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli (figs 7-9, para [0093], magnetic fields of magnets 124a-b) and the coil annulus having a sequence of 
a bearing or an annular ball race or equivalent 164a-b (figs 7-9, para [0093]), provided at the central aperture of the coil annulus (figs 7-9) to resist axial flexure of the coil annulus (figs 7-9, para [0094]); 
wherein at least a part of the bearing or an annular ball race or equivalent 164a-b is accommodated within one or more circumferential grooves in the annular collar (figs 8 & above for claim 1, one groove as indicated below or two grooves w/ one groove in 166a/172a & other groove in 166b/172b). 
Re claim 18, Carpenter discloses claim 17 as discussed above and further discloses a part of the bearing or annular ball race or equivalent 164a-b is mounted on the collar (fig 8).
Re claim 19, Carpenter discloses claim 17 as discussed above and further discloses the magnetic annuli and the annular collar are bound together by draw bolts 170 (figs 7-9, para [0093], 170 connects portion 124a/174a of magnetic annuli to portion 166b/172b of annular collar).
Re claim 20, Carpenter discloses claim 17 as discussed above and further discloses the annular collar is affixed to the magnetic annuli (fig 8).
Re claim 21, Carpenter discloses claim 17 as discussed above and further discloses the annular collar is affixed to and intermediate of inner portions of the 
Re claim 23, Carpenter discloses claim 17 as discussed above and further discloses the bearing 164a-b is a contact type bearing (fig 8).
Re claim 26, Carpenter discloses claim 17 as discussed above and further discloses an inner portion of the annular ball race is affixed to the annular collar (fig 8, inner races of 164a-b), and an outer portion of the annular ball race is affixed to an inside circular face of the coil annulus (fig 8, para [0093], inside circular face of 146; outer races of 164a-b).
Re claim 27, Carpenter discloses claim 17 as discussed above and further discloses the bearing or annular ball race or equivalent 164a-b is mounted on axial surfaces of the coil annulus and the annular collar (figs 8 & below).

    PNG
    media_image2.png
    312
    651
    media_image2.png
    Greyscale

Re claim 28, Carpenter discloses an axial flux rotary generator comprising: 
two magnetic annuli (figs 7-9, para [0093], includes 174a-b & 124a-b); 
an annular collar (fig 8, para [0093], includes 172a-b & 166a-b) which extends between the magnetic annuli (fig 8);

the magnetic annuli and coil annulus having a common axis 120 (fig 8); 
the two magnetic annuli defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli (figs 7-9, para [0093], magnetic fields of magnets 124a-b) and the coil annulus having a sequence of coils 122 (figs 7-10, para [0086]) around the common axis in the gap (figs 7-10) such that lines of magnetic flux from the magnetic fields cut the turns of the coils 122 and thus induce electric current in the coils 122 as the magnetic annuli are caused to rotate relative to the coil annulus (para [0085], discloses figs 7-10 employed for motor or generator); and 
a bearing or an annular ball race or equivalent 164a-b (figs 7-9, para [0093]), provided at the central aperture of the coil annulus (figs 7-9) to resist axial flexure of the coil annulus (figs 7-9, para [0094]); 
wherein at least a part of the bearing or an annular ball race or equivalent 164a-b is accommodated within one or more circumferential grooves in the annular collar (figs 8 & above for claim 1, one groove as indicated below or two grooves w/ one groove in 166a/172a & other groove in 166b/172b), and
wherein the annular collar is spaced from the common axis 120 (fig 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kober (US3320454, “Kober”) in view of Kim et al. (US5945766, “Kim”).
Re claim 1, Kober discloses an axial flux rotary generator comprising: 
two magnetic annuli 6, 7 (fig 16, col 5, lns 62-63); 
an annular collar 84 (fig 16, col 5, lns 63-67) which extends between and separates the magnetic annuli 6,7 (fig 16) and maintains spacing between them (fig 16);
a coil annulus 8 (figs 9 & 16, col 5, lns 49-50) mechanically braced at an outside periphery (fig 16, col 6, 5-14); 
the magnetic annuli 6, 7 and coil annulus 8 having a common axis (fig 16, axis of shaft 76); 
the two magnetic annuli 6, 7 defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli 6, 7 (figs 5-6 & 16, col 5, lns 46-49) and the coil annulus 8 having a sequence of coils 40 (figs 9 & 16, 
one or more stiffening members 65, 66 (fig 16) provided at the central aperture of the coil annulus 8 (fig 16) to resist axial flexure of the coil annulus 8 (fig 16, col 6, lns 13-29). 
Kober discloses claim 1 except for at least a part of the one or more stiffening members is accommodated within one or more circumferential grooves in the annular collar.
Kim discloses at least a part of the one or more stiffening members 57 (figs 9a- 10, col 8, lns 53-59, 57 ckt board which stiffens coil annulus 51 by adding material to 51; 57 annular as indicated by dash line in fig 9a) is accommodated within one or more circumferential grooves in the annular collar 79 (figs 10 & below, groove indicated below interpreted as one groove shown below or two grooves as groove of 75a & groove of 75b).

    PNG
    media_image3.png
    381
    537
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular collar of Kober so at least a part of the one or more stiffening members is accommodated within one or more circumferential grooves in the annular collar, as disclosed by Kim, in order to provide space for the stiffening member without changing the axial position of the rotor magnets, as demonstrated by Kim (fig 10), as well as reduce the number of parts for connecting the two magnetic annuli to the shaft, as compared to Kober (fig 16).
Re claim 2, Kober in view of Kim discloses claim 1 as discussed above. Kober further discloses the stiffening members 65, 66 (fig 16) are themselves annular (col 6, lns 22-24), affixed to the central portion of the coil annulus 8 on one or both sides thereof (fig 16) and preferably formed of a material designed to dampen any propensity of the coil annulus 8 to flex axially (col 6, lns 13-29). 
Re claim 12, Kober in view of Kim discloses claim 1 as discussed above. Kober is silent with respect to at least a part of the coil annulus extends into the one or more circumferential grooves.
Kim discloses at least a part of the coil annulus 51 extends into the one or more circumferential grooves (figs 10 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil annulus and circumferential grooves of Kober in view of Kim so at least a part of the coil annulus extends into the one or more circumferential grooves, as disclosed by Kim, in order to provide space for the stiffening member without changing the axial position of the rotor magnets, as demonstrated by Kim (fig 10), as well as reduce the number of parts for connecting the two magnetic annuli to the shaft, as compared to Kober (fig 16).
Re claim 13, Kober in view of Kim discloses claim 1 as discussed above. Kober further discloses the annular collar 84 is spaced from the common axis (fig 16).
Re claim 16, Kober in view of Kim discloses claim 1 as discussed above. Kober further discloses the one or more stiffening members 65, 66 are radially inward of all coils 40 of the coil annulus 8 (figs 9 & 16, at least a portion of 65 & 66 radially inward of coils as shown in fig 16).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Knox et al. (US20050269885, “Knox”).
Re claim 14, Carpenter discloses claim 1 as discussed above and further discloses a collar (as best understood by examiner the annular collar; fig 8, para [0093], includes 172a-b & 166a-b) which extends between the magnetic annuli (fig 8); and the one or more stiffening members 164a-b are bearings 164a-b (figs 7-9, para [0093]). 

Knox discloses channels 61 (figs 3 & 6, para [0022]) provided through the collar 53 (figs 3 & 6) to enable lubricant to be provided to the bearings 29 (figs 3 & 6, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the collar of Carpenter with channels provided through the collar to enable lubricant to be provided to the one more stiffening members, as disclosed by Knox for bearings, in order to prevent bearing failures, as taught by Knox (para [0025]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kober in view of Kim in view of Minowa et al. (US20080231132, “Minowa”).
Re claim 15, Kober in view of Kim disclose claim 1 as discussed above. Kober the coil annulus has a diameter which is at least thirty or more times the axial thickness of the coil annulus.
Minowa discloses the coil annulus 40 has a diameter which is at least thirty or more times the axial thickness of the coil annulus 40 (para [0048], at least when thickness of 40 is 1mm & diameter of 40 is between 50mm and 6000mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil annulus of Kober in view of Kim so the coil annulus has a diameter which is at least thirty or more times the axial thickness of the coil annulus, as disclosed by Minowa, in order to configure the axial flux .

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa in view of Carpenter.
Re claim 17, Minowa discloses an axial flux rotary generator comprising: 
two magnetic annuli 20 (figs 1b & 3, para [0027], two rotors 20 that have a stator 40 between them); 
an annular collar (figs 1b & below) which extends between and separates the magnetic annuli 20 (figs 1b & below) and maintains a spacing between them (figs 1b & below);  
a coil annulus 10 (figs 1b & 4, para [0027], stator 10 between the two rotors 20) mechanically braced at an outside periphery (fig 1b, para [0046]); 
the magnetic annuli 20 and coil annulus 10 having a common axis (fig 1b, axis of shaft 1); 
the two magnetic annuli 20 defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli 20 (figs 1b & 3, para [0028], magnetic fields of magnets 21) and the coil annulus 10 having a sequence of coils 44 (fig 4, para [0046]) around the common axis in the gap (figs 1b & 3-4) such that lines of magnetic flux from the magnetic fields cut the turns of the coils 44 and thus induce electric current in the coils 44 as the magnetic annuli 20 are caused to rotate relative to the coil annulus 10 (para [0028]).

    PNG
    media_image4.png
    561
    807
    media_image4.png
    Greyscale

Minowa is silent with respect to: 
a bearing or an annular ball race or equivalent, provided at the central aperture of the coil annulus to resist axial flexure of the coil annulus; and 
at least a part of the bearing or annular ball race or equivalent is accommodated within one or more circumferential grooves in the annular collar.
Carpenter discloses a bearing or an annular ball race or equivalent 164a-b (figs 7-9, para [0093]), provided at the central aperture of the coil annulus (figs 7-9, para [0093], includes 174a-b & 124a-b) to resist axial flexure of the coil annulus (figs 7-9, para [0094]); and
at least a part of the bearing or an annular ball race or equivalent 164a-b is accommodated within one or more circumferential grooves in the annular collar (figs 8 & above for claim 1, para [0093], annular collar includes 172a-b & 166a-b; one groove as indicated above for claim 1 to Carpenter or two grooves w/ one groove in 166a/172a & other groove in 166b/172b). 

Re claim 22, Minowa in view of Carpenter discloses claim 17 as discussed above. Minowa further discloses the diameter of the coil annulus 40 is at least fifty times the axial thickness of the coil annulus 40 (para [0048], at least when thickness of 40 is 1mm & diameter of 40 is between 50mm and 6000mm). 

Claims 17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Minowa in view of Stiesdal (US20110233938, “Stiesdal”) and Kim.
Re claim 17, Minowa discloses an axial flux rotary generator comprising: 
two magnetic annuli 20 (figs 1b & 3, para [0027], two rotors 20 that have a stator 40 between them); 
an annular collar (figs 1b & below) which extends between and separates the magnetic annuli 20 (figs 1b & below) and maintains a spacing between them (figs 1b & below);  
a coil annulus 10 (figs 1b & 4, para [0027], stator 10 between the two rotors 20) mechanically braced at an outside periphery (fig 1b, para [0046]); 

the two magnetic annuli 20 defining a plurality of magnetic fields around the common axis extending across a gap between the two magnetic annuli 20 (figs 1b & 3, para [0028], magnetic fields of magnets 21) and the coil annulus 10 having a sequence of coils 44 (fig 4, para [0046]) around the common axis in the gap (figs 1b & 3-4) such that lines of magnetic flux from the magnetic fields cut the turns of the coils 44 and thus induce electric current in the coils 44 as the magnetic annuli 20 are caused to rotate relative to the coil annulus 10 (para [0028]).
Minowa is silent with respect to: 
a bearing or an annular ball race or equivalent, provided at the central aperture of the coil annulus to resist axial flexure of the coil annulus; and 
at least a part of the bearing or annular ball race or equivalent is accommodated within one or more circumferential grooves in the annular collar.
Stiesdal discloses bearings 440-441, 443, 445-447 (fig 4, para [0055]-[0056] & [0059]) provided at the central aperture of the coil annulus 308 to (fig 3, para [0053] & [0059], teaches providing protrusions 440 & 445 w/ 441, 443 & 446-447 in embodiment of fig 3) resist axial flexure of the coil annulus 308 (para [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil annulus of Minowa with means provided at the central aperture of the coil annulus to resist axial flexure of the coil annulus, as disclosed by Stiesdal, in order to maintain the size of the gap between the coil annulus and the two magnetic annuli, as taught by Stiesdal (para [0025] & [0055]). 
Kim discloses at least a part of the circuit board 57 (figs 9a- 10, col 8, lns 53-59) is accommodated within one or more circumferential grooves in the annular collar 79 (figs 10 & above for claim 1 to Kober in view of Kim, groove indicated above interpreted as one groove shown below or two grooves as groove of 75a & groove of 75b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular collar of Minowa in view of Stiesdal so at least a part of the bearing or annular ball race or equivalent is accommodated within one or more circumferential grooves in the annular collar, as disclosed by Kim for a circuit board, in order to provide space for the bearing or annular ball race or equivalent without changing the axial position of the rotor magnets, as demonstrated by Kim (fig 10).
Re claim 24, Minowa in view of Stiesdal and Kim disclose claim 17 as discussed above. Minowa is silent with respect to the bearing comprises a plastics bearing surface located upon the coil annulus, acting in sliding contact, or close to sliding contact, with a bearing surface mounted upon the magnetic annuli on either side of the plastics bearing surface located upon the coil annulus.
Stiesdal discloses the bearings 440-441, 443, 445-447 comprises a plastics bearing surface located upon the coil annulus 308 (para [0029], [0057] & [0059]), acting in sliding contact, or close to sliding contact (para [0055]), with a bearing surface mounted upon the magnetic annuli 321, 322 (fig 3) on either side of the plastics bearing surface located upon the coil annulus 308 (para [0055], [0057] & [0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearings of Minowa in view of 
Re claim 25, Minowa in view of Stiesdal and Kim disclose claim 24 as discussed above. Minowa is silent with respect to, when stationary, there is a gap between the bearing surface located on the coil annulus and the bearing surface on the magnetic annuli.
Stiesdal discloses when stationary, there is a gap between the bearing surface located on the coil annulus 308 and the bearing surface on the magnetic annuli 321, 322 (para [0055], [0057] & [0059], since there is no deflection of rotor during operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the of the coil annulus and magnetic annuli of Minowa in view of Stiesdal so  when stationary, there is a gap between the bearing surface located on the coil annulus and the bearing surface on the magnetic annuli, as disclosed by Stiesdal, in order to maintain the size of the gap between the coil annulus and the two magnetic annuli, as taught by Stiesdal (para [0025] & [0055]). 

Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
Applicant argues that Carpenter does not disclose the annular collar extends between, separates and maintains spacing between the magnetic annuli since the annular collar is formed with the magnetic annuli and there is a gap in the annular collar (pg 13, last paragraph to pg 15, lns 1-3). Examiner disagrees.
Examiner is interpreting the annular collar as 172a-b and 166a-b which are held together with bolt 170 (figs 8 & below) and the magnetic annuli as 174a-b and 124a-b (figs 8 & below). As seen in the annotated fig. 8 below 172a-b and 166a-b extends between, separates and maintains spacing between 172a/124a and 174b/124b. The bolt 170 fixes 166a to 166b form one piece, so the argument with respect to the gap between 166a and 166b is moot. Additionally there are no claim limitations that differentiate the annular collar from the claimed annular collar.

    PNG
    media_image5.png
    615
    806
    media_image5.png
    Greyscale

Applicant argues that Carpenter does not disclose an annular groove in the annular collar (pg 15, 1st full paragraph). Examiner disagrees.


Applicant’s arguments with respect to the claim 1 to Kober (pg 11, last three paragraphs) and to Minowa and Stiesdal (pg 19, first three paragraphs) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Kim is employed to overcome the claim 1 amendments.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC JOHNSON/Examiner, Art Unit 2834                                                                                                                                                                                                        



/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834